Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in responsive to application filed on 4/2/20. Claims 1-20 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/20 & 7/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 1-20 recite a “method”.  
Under STEP 2A Prong One, Claims 1, recite steps of “… implementing a wireless communication link for ultrasound data using a set of functions to wirelessly transmit the ultrasound data.  However these steps fall within the “within the mental process category of abstract ideas”.  For example, steps of "[a]... implementing a wireless communication link for ultrasound data using a set of functions to wirelessly transmit the ultrasound data” can be mental process i.e. evaluation or judgement of certain criteria where medical personal can explain the ultrasound data to patient verbally.  Dependent claims 2-20 recites “… set of functions for transmitting ultrasound data…first and second communications link having different channels…”, these steps fall within the mental process category of abstract ideas. 
Nowhere in Applicants' Specification page 8, there any description that “recites steps [a] is intended to improve computer capabilities or an existing technology process.
Specification page 8 is there any description that " recites steps [a] is intended to improve computer capabilities or an existing technology process, Rather, the activities recited in claims 1-20 are squarely within the realm of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “within the mental process category of abstract ideas” grouping of abstract ideas.

Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
Claims 1-20 recite additional elements of “endpoint device”, to perform the steps of the abstract idea discussed above.  The device are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification page 8.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “endpoint device”, nothing in the claim elements preclude the steps from practically falls within the mental process category of abstract ideas. Accordingly, the claims recite an abstract idea.  

Thus, claims 1-20 does not “enable a computer ... to do things it could not do before.” Finjan, Inc. v. Blue CoatSys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018). rather than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware outside of the abstract idea. See Specification page 8, which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification page 8 ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus").  

Court has made it clear that mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson[, 409 U.S. at 67].”). The law is clear that programming a computer to perform what would otherwise be an abstract idea is not sufficient to impart patent eligibility. See Alice, 573 U.S. at 224.

Also, improvements to the manner in which collected data is analyzed are improvements to the abstract idea itself. Even if a claimed abstract idea is novel, a claim directed to a new abstract idea is still directed to an abstract idea. Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1182-83 (Fed. Cir. 2020). Indeed, “[w]e may assume that the techniques claimed are ‘[groundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)).

The Specification further confirms that the improvements at issue are improvements to the abstract idea itself. In particular, “[t]he specification is silent as to any specific structural or inventive improvements in computer functionality related to this claimed system.” See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020). Providing “simply generic descriptions of well-known computer components” does not integrate the abstract idea into a practical application where, as Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016); see also Intellectual Ventures I LLC v. Erielndem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).

Here, claims 1-20 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B, Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “endpoint device” no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. These additional elements comprise well-understood, routine, conventional computing elements (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  Therefore, the additionally recited limitations individually or in combination as a whole in Claims 1-20 fail to amount to significantly more than the abstract idea.

Dependent Claims 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. § 101 because the additionally recited limitations fail to establish that the claims are not directed to an abstract idea, and none of the additionally recited limitations amount to significantly more than the abstract idea.  These additional elements fail to amount to significantly more than the abstract mental process above.   Therefore, Claims 1-20 are not directed to patent-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berger et al. (US 2014/0051984 A1), hereinafter “Berger”.

As to claim 1, Berger disclose a method (Berger, ¶ [0211-0213], figs. 7B, 8), comprising: implementing a wireless communication link for ultrasound data using a set of functions to wirelessly transmit the ultrasound data (an ultrasound imaging system transmits a peripheral commands (i.e. functions) to an ultrasound peripheral via a first wireless communication device, and the peripheral receives the command via a second wireless communication device) (Berger, ¶ [0104, 0209-0211, 0281], figs. 7B, 8). 

As to claim 2, Berger disclose the method of claim 1, wherein one or more functions of the set of functions can be executed using a remote procedure call (RPC) protocol (Berger, ¶ [0209-0210], figs. 7B).

As to claim 3, Berger disclose the method of claim 1, further comprising receiving, from an endpoint of the wireless communication link, a request to execute a function from the set of functions (the external application on a remote computer via wireless link is able to determine a command corresponding to an US operation and transmit the command to the ultrasound system to execute the command) (Berger, ¶ [0104, 0203-0212, 0281], figs. 7B, 8). 

As to claim 4, Berger disclose the method of claim 3, further comprising executing a function associated with the request to execute the function from the set of functions (Berger, ¶ [0104, 0203-0212, 0281], figs. 7B, 8, 18). 

As to claim 5, Berger disclose the method of claim 3, further comprising transmitting a response to the endpoint (Berger, ¶ [0104, 0203-0212, 0281], figs. 7B, 8, 18). 

As to claim 6, Berger disclose the method of claim 1, wherein a function from the set of functions comprises an asynchronous function (Berger, ¶ [0146, 0174, 0273, 0281], figs. 7B, 8, 18). 

As to claim 7, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a synchronous function (Berger, ¶ [0146, 0174, 0273, 0281], figs. 7B, 8, 18). 

As to claim 8, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a reset function (Berger, ¶ [0345, 0366]). 

As to claim 9, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a send function (Berger, ¶ [0206, 0210, 0380-0382], figs. 7B, 33, 34).
 
As to claim 10, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a receive function (Berger, ¶ [0206, 0210], figs. 7B, 33, 34). 

As to claim 11, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a start function (Berger, ¶ [0206, 0210, 0380-0382, 0396], figs. 7B, 33, 34). 

As to claim 12, Berger disclose the method of claim 1, wherein a function from the set of functions comprises a stop function (Berger, ¶ [0206, 0210, 0380-0382, 0396], figs. 7B, 33, 34). 

As to claim 13, Berger disclose the method of claim 1, wherein the wireless communication link comprises a set of channels (Berger, ¶ [0113, 0272-0273, 0371], figs. 1, 17A, 18). 

As to claim 14, Berger disclose the method of claim 13, wherein the set of channels comprises a transmit channel and a receive channel (Berger, ¶ [0113, 0272-0273, 0371], figs. 1, 17A, 18). 

As to claim 15, Berger disclose the method of claim 1, further comprising: receiving ultrasound data from a wired link (Berger, ¶ [0270, 0272, 0281, 0283], figs. 1, 17A, 18);  and transmitting, via the wireless communication link, at least a portion of the ultrasound data to an endpoint of the wireless communication link (Berger, ¶ [0270, 0272, 0281, 0283], figs. 1, 17A, 18). 

As to claim 16, Berger disclose the method of claim 15, wherein: the wired link comprises a set of channels ((communication link 40  between a probe and a host computer 5 may be a wired IEEE 1394 interface, aka fire wire cables, with multiple pins and cables providing different channels) (Berger, ¶ [0104, 0197, 0270, 0272, 0281], figs. 1, 3A, 17A, 18-19); and transmitting comprises transmitting data from a first channel of the set of channels of the wired link over a second channel of the set of channels of the wireless communication link (second communications link 746 may be a wireless link using Bluetooth which has a set of up to three synchronous channels able to send in both directions, while communication link 40 may use fire wire, which uses a different protocol and thus different channels) (Berger, ¶ [0104, 0197, 0270, 0272, 0281], figs. 1, 3A, 17A, 18-19). 

As to claim 17, Berger disclose the method of claim 16, wherein the first channel is different than the second channel (second communications link 746 may be a wireless link using Bluetooth which has a set of up to three synchronous channels able to send in both directions, while communication link 40 may use fire wire, which uses a different protocol and thus different channels) (Berger, ¶ [0104, 0197, 0270, 0272, 0281], figs. 1, 3A, 17A, 18-19). 

As to claim 18, Berger disclose the method of claim 1, further comprising: receiving data from the wireless communications link (Berger, ¶ [0270-0272, 0281, 0283], figs. 1, 3A, 17A, 18-19); and transmitting, via a second link, at least a portion of the data to an endpoint of the second link (Berger, ¶ [0270-0272, 0281, 0283], figs. 1, 3A, 17A, 18-19). 

As to claim 19, Berger disclose the method of claim 18, wherein: the second link comprises a set of channels (Berger, ¶ [0270-0272, 0281, 0283], figs. 1, 3A, 17A, 18-19); and transmitting comprises transmitting data from a first channel of the set of channels of the wireless communication link over a second channel of the set of channels of the second link (Berger, ¶ [0270-0272, 0281, 0283], figs. 1, 3A, 17A, 18-19). 

As to claim 20, Berger disclose the method of claim 1, wherein the ultrasound data is sufficient for forming one or more ultrasound images therefrom (Berger, ¶ [0208, 0212, 0281-0282], figs. 7B, 8, 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Gamelsky et al. (US Patent 6238344 B1) – described herein provide a medical diagnostic ultrasound imaging system with a wirelessly-controlled peripheral.  In one preferred embodiment, an ultrasound imaging system transmits a peripheral command to an ultrasound peripheral via a first wireless communication device, and the peripheral receives the command via a second wireless communication device.  The peripheral performs an operation in response to the receipt of the command.  Data is communicated between the ultrasound system and the peripheral via a data transmission medium that physically couples the ultrasound system and peripheral.  With this preferred embodiment, an ultrasound system can control a peripheral without the disadvantages associated with current ultrasound system-peripheral configurations.
b. Williams (US Patent 6241673 B1) – A diagnostic medical ultrasound system with wireless communication device is provided.  With these preferred embodiments, an ultrasound system can be made more portable by offloading ultrasound peripherals into a host network without the disadvantages concomitant with a wire connection to a network or modem jack.  By using a wireless connection, the location of the ultrasound system is not limited to areas near a network jack, thereby increasing portability.  The wireless connection also avoids the inconvenience of interrupting an ultrasound examination to plug the ultrasound system into the network jack.  Further, by eliminating wire connections to a network jack, injury caused by an electrical short from a network line is also eliminated.  Lastly, wireless communication between the ultrasound imaging system and the host network eliminates the need to retrofit old or existing buildings with cabling to connect the ultrasound imaging system with the host network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

5/6/21